DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Claims 14-18 are pending.

Claims 14-18 are under examination.


Priority
This application is a continuation (CON) application of U.S. application 16/334,448, filed 6/27/2017, which claims priority from Japanese Application, JP2016-133638, filed 07/05/2016, which is acknowledged.
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/334,448, filed on 6/27/2017.

Information Disclosure Statement
	Applicant’s IDSs submitted 12/16/2021 have been acknowledged and considered. Signed copies are attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 is directed at a method for treating a tumor in a patient comprising administering to said patient any anti-SIRPα antibody that molecularly targets an extracellular IgV domain of SIRPα protein on tumor cells and macrophage, or induces antibody-dependent-cellular phagocytosis (ADCP) activity and antibody-dependent-cellular cytotoxicity (ADCC) of the macrophage against tumor cells of the tumor.
Claim 14 recites “a monospecific anti-SIRPα antibody”. The claims are therefore directed at a method for treating a tumor in a patient comprising administering to said patient a genus of monospecific anti-SIRPα antibodies that molecularly targets an extracellular IgV domain of SIRPα protein on tumor cells and macrophage, or induces antibody-dependent-cellular phagocytosis (ADCP) activity and antibody-dependent-cellular cytotoxicity (ADCC) of the macrophage against tumor cells. 
Claim 18 is directed at the method according to claim 14, wherein said antibody molecularly targets an extracellular IgV domain of SIRPa protein on tumor cells and macrophage, and induces antibody-dependent-cellular phagocytosis (ADCP) activity and antibody-dependent-cellular cytotoxicity (ADCC) of the macrophage against the tumor cells.
The specification only discloses in the working examples, two anti-SIRPα antibodies, i.e. anti-SIRPα A (specification page 23) and SE12C3 (paragraph 65), which molecularly targets an extracellular IgV domain of SIRPα protein on tumor cells and macrophage, and induces antibody-dependent-cellular phagocytosis (ADCP) activity and antibody-dependent-cellular cytotoxicity (ADCC) of the macrophage against tumor cells of the tumor in combination with anti-CD20 antibody (paragraph 31, paragraphs 41-43, paragraph 51). The specification further discloses that anti-SIRPα B does not have the claimed function. The specification further discloses that the anti-human SHPS-1 monoclonal antibody (SE12C3) was found to be an antibody against an extracellular IgV domain of human SIRPa (hSIRPa) protein (paragraph 65; FIG. 16) and exhibits significantly high phagocytic ability was found in the group receiving the combination of the anti-human SIRPa antibody and the anti-CD20 antibody. Therefore, the written description is not commensurate in scope with the claimed invention. There is insufficient written description regarding “monospecific anti-SIRPα antibodies that molecularly targets an extracellular IgV domain of SIRPα protein on tumor cells and macrophage, or induces antibody-dependent-cellular phagocytosis (ADCP) activity and antibody-dependent-cellular cytotoxicity (ADCC) of the macrophage against tumor cells” because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of the antibodies are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  
In the instant case, the art does not teach and the specification fails to provide sufficient descriptive information, such as definitive structural or functional features that are common to the broad claimed genus of antibodies that can bind to the an extracellular IgV domain of SIRPa protein that that the recited antibodies bind to. Although the interaction of the antibody binding with antigen had been well characterized in the art, one still cannot predict the structural or functional features of plethora of antibodies that can bind to an antigen domain. Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”). Other studies regarding antibody binding to antigens do not provide sufficient information for a skill artisan to predict the structural and functional properties of a genus of antibodies that binds to a particular domain based on the disclosure of the domain or species of antibodies that bind to a particular domain.
Liu et al. (Liu Y, Tong Q, Zhou Y, Lee HW, Yang JJ, Bühring HJ, Chen YT, Ha B, Chen CX, Yang Y, Zen K. Functional elements on SIRPalpha IgV domain mediate cell surface binding to CD47. J Mol Biol. 2007 Jan 19;365(3):680-93.) indicates that there are 128 amino acids within the IgV domain of SIRPa. There are potentially hundreds of antibodies that could bind to a domain of this size, and thus, the recited few antibodies, anti-SIRPα A (specification page 23) and SE12C3 (specification paragraph 65), cannot be considered representative of the genus.
Further, the state of the art at the time of the filing of the instant application, Weiskopf (WO 2015/138600 A2, published 9/17/2015) discloses KWAR23, an anti-SIRPα, which binds to extracellular IgV domain of SIRPα and enhances the ADCP and ADCC of other cancer targeting antibodies, without any teachings regarding ADCP and ADCC by KWAR23, the anti-SIRPα antibody, alone (Figure 6). In fact, Andrejeva (Andrejeva G, Capoccia BJ, Hiebsch RR, et al. Novel SIRPα Antibodies That Induce Single-Agent Phagocytosis of Tumor Cells while Preserving T Cells. J Immunol. 2021;206(4):712-721.), specifically discloses that “Several anti-SIRP Abs are in early clinical (BI 765063) or preclinical development (KWAR23, ADU-168, and others), but none of them induce phagocytosis as single agents.” (Introduction, 2nd to last paragraph). Thus the state of the art discloses anti-SIRPα antibodies such as KWAR23, which are antibodies that are an anti-SIRPα antibody that molecularly targets an extracellular IgV domain of SIRPα protein on tumor cells and macrophage but does not induce phagocytosis by itself. Therefore, the disclosed single antibody (anti-SIRPα antibody A) is not representative number of species for the claimed genus. There is no correlation between the binding of the antibody to IgV domain of SIRPα protein and the function of ADCP and ADCC. Further, the art does not teach and the specification fails to provide sufficient descriptive information, such as definitive structural or functional features that are common to the broad claimed genus of antibodies that can induce antibody-dependent-cellular phagocytosis (ADCP) activity and antibody-dependent-cellular cytotoxicity (ADCC).
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added). 
Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the absence of structural and chemical characteristics that are shared by members of the (1) genus of monospecific anti-SIRPα antibodies that molecularly targets an extracellular IgV domain of SIRPα protein on tumor cells and macrophage, (2) genus of monospecific anti-SIRPα antibodies that induce antibody-dependent-cellular phagocytosis (ADCP) activity and antibody-dependent-cellular cytotoxicity (ADCC) of the macrophage against tumor cells and (3) the genus of monospecific anti-SIRPα antibodies that molecularly targets an extracellular IgV domain of SIRPα protein on tumor cells and macrophage, and induces antibody-dependent-cellular phagocytosis (ADCP) activity and antibody-dependent-cellular cytotoxicity (ADCC) of the macrophage against tumor cells, and absence of a representative number of species to describe the genera, one of ordinary skill in the art would not consider that applicant was in possession of the genus of monospecific anti-SIRPα antibodies as claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiskopf (WO 2015/138600 A2, published 9/17/2015).
Weiskopf discloses an anti-tumor agent, comprising as an active ingredient an anti-SIRPa antibody that molecularly targets an extracellular IgV domain of SIRPα protein. Weiskopf discloses the following: mice were immunized with the N-terminal IgV domain (residues 1-118) of human SIRPα, hybridomas were obtained, clones that inhibited CD47 binding were further subcloned, and the highest expressing clone, a KWAR23 monoclonal antibody, was selected (paragraph [00142]). Therefore, Weiskopf teaches that KWAR23 binds to the IgV domain of SIRPα (paragraph [0143]; Fig. 1C).
Weiskopf teaches a method of treating a disease, comprising contacting an individual with an effective dose of an antibody of the invention, wherein the effective dose provides for binding the antibody of the invention to a phagocytic cell thereby increasing phagocytosis of target cells expressing CD47 (paragraph 0008).
Weiskopf teaches the disease that can be treated includes melanoma (paragraph 35).
Weiskopf teaches that the anti-SIRPa antibody enhances a phagocytic action of macrophages. Weiskopt discloses that GFP-positive colon cancer cells, breast cancer cells, or lymphoma cells were co-cultured with primary human macrophages in the presence of KWAR23 antibodies and cetuximab (anti-EGFR), trastuzumab (anti-HER2), or rituximab (anti-CD20); and when phagocytosis was assayed by determining the percentage of macrophages positive for GFP, KWAR23 greatly increased both the potency and efficacy of tumor cell phagocytosis induced by cetuximab, trastuzumb, or rituximab alone (paragraph [0145], fig. 2) — therefore, the reference teaches the antitumor agent further comprises an antibody that specifically reacts with a cancer antigen, the antibody drug being an anti-EGFR or anti-CD20 or anti-HER2 antibody.
Weiskopf teaches anti-SIRPa antibody (KWAR23) enhances ADCP and ADCC of cancer targeting antibodies. Anti-SIRPa antibody (KWAR23) enhances antibody-dependent cellular phagocytosis (ADCP) of cancer-targeting antibodies by human macrophages (paragraph 18, Figures 6A-6E).
	Weiskopf teaches treatment may be systemic or localized, e.g. delivery by intratumoral Injection (paragraph 8). Weiskopf further teaches a container which holds a composition which is effective for treating the condition and may have a sterile access port (for example the container may be an intravenous solution bag or a vial having a stopper pierceable by a hypodermic injection needle) (paragraph 135). Weiskopf further teaches the anti-SIRPa antibody is administered by any suitable means, including parenteral, subcutaneous, intraperitoneal, intrapulmonary, and intranasal. Parenteral infusions include intramuscular, intravenous, intraarterial, intraperitoneal, or subcutaneous administration (paragraph 133). Thus the limitations of claim 17 are met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiskopf (WO 2015/138600 A2, published 9/17/2015) further in view of Motegi (EMBO J. 2003 Jun 2;22(11):2634-44., published 6/2/2003).
	In regards to claims 14 and 17-18, the teachings of Weiskopf are discussed supra.
	Weiskopf does not teach the pharmaceutical agent is administered without any other antibody drug.
	This deficiency is made by Motegi.
	Motegi teaches that mAbs to human SHPS-1 (also known as SIRPα; See Introduction, page 2634, right col., 2nd full paragraph) inhibit the migration of WM239a melanoma cells, which express SHPS-1, in either a Transwell assay or a wound-healing assay.  (SE12C3) (page 2639, right col., “Discussion”). 
	Motegi teaches that the mAb to human SHPS-1 is SE12C3 (page 2642, left col., “Materials and Methods”, “Primary antibodies”).
	Motegi teaches Treatment of WM239a melanoma cells with mAbs to SHPS-1 induced cells to adopt a less polarized, epithelial cell-like morphology with an increased number of actin stress fibers and engagement of surface SHPS-1 by specific ligands inhibits cell migration by enhancing the activity of Rho and thus impairing cytoskeletal reorganization (page 2645, left col., 1st full paragraph).
	As evidenced by the spec, the anti-human SIRPa antibody used in each of Examples 10 and 11 is an anti-SIRPa antibody, SE12C3, that molecularly targets an extracellular IgV domain of SIRPa protein is described below (paragraph [0064]). 
	It would have been obvious for one of ordinary skill in the arts to modify the method of Weiskopf to use the SE12C3 of Motegi. One of ordinary skill in the arts would have been motivated to use an art-known antibody already known to inhibit cell movement of malignant melanoma cells, in a method of treating cancers such as melanoma. Further, one would have also had a reasonable expectation of success, that this art-known antibody already known to inhibit cell movement of malignant melanoma cells would be effective in treating melanoma. 
	One of ordinary skill in the arts would have also been motivated to administer SE12C3 without any other antibody drug, as Motegi already teaches that SE12C3 by itself inhibits cell movement of malignant melanoma cells. One of ordinary skill would have reasonably predicted that the SE12C3 monotherapy would be effective in light of the teachings of Motegi.
	 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643  


/HONG SANG/Primary Examiner, Art Unit 1643